Citation Nr: 0412335	
Decision Date: 05/12/04    Archive Date: 05/19/04

DOCKET NO.  02-05 502	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for a seizure 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Pitts, Counsel


INTRODUCTION

The veteran served on active duty from September 1969 to June 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an October 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) at 
St. Louis, Missouri.


FINDINGS OF FACT

1.  A November 1999 rating decision denied the veteran's 
claim of entitlement to service connection for a seizure 
disorder.  The veteran did not file a notice of disagreement 
appealing that decision.

2.  Evidence that has been added to the record since the 
November 1999 decision is not cumulative or redundant and 
bears directly and substantially upon the claim.  However, 
because it weighs against the claim, the new evidence is not 
necessary to an evaluation of the merits of the claim that is 
fair to the veteran.


CONCLUSIONS OF LAW

1.  The November 1999 decision denying the claim of 
entitlement to service connection for a seizure disorder is 
final.  38 U.S.C.A. § 7105(c) (West 2002).

2.  Evidence added to the record since the November 1999 
decision does not represent new and material evidence 
sufficient to reopen the claim.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In a November 1999 rating decision, the RO denied the 
veteran's claim of entitlement to service connection for a 
seizure disorder.  The veteran did not file a timely notice 
of disagreement after receiving notice of the decision, and 
the decision became final.  38 U.S.C.A. § 7105(c); 38 C.F.R. 
§§ 20.201, 20.302 (2003).  

When a claim is disallowed by the Board, it may not be 
reopened upon the same factual basis.  38 U.S.C.A. § 7104(b) 
(West 2002).  However, "[i]f new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim."  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156(a).  

In March 2001, the veteran's representative submitted a 
request to reopen the claim.  Additional evidence was 
submitted in conjunction with the request to reopen the 
claim.  In the October 2001 rating decision that the veteran 
now appeals, the RO found that service connection for a 
seizure disorder should not be granted.  The veteran filed a 
notice of disagreement with the decision in December 2001.  
In March 2002, the veteran elected review of his claim by the 
decision review officer of the RO under the provisions of 
38 C.F.R. § 3.2600 (2003).  Later in March 2002, the 
statement of the case was issued setting forth the decision 
review officer's decision, which, like the October 2001 
rating decision, found that the claim should not be granted.

The RO denied the claim on its merits rather than first 
considering whether the request to reopen the claim was 
supported by new and material evidence.  However, this 
question goes to the statutory jurisdiction of the Board to 
review the merits of a claim that is the subject of a prior 
final denial, and therefore, the Board must decide this 
question regardless of whether the RO did in again denying 
the claim.  Barnett v. Brown, 83 F.3d 1380, 1384 (Fed. Cir. 
1996); McGinnis v. Brown, 4 Vet. App. 239, 244 (1993) 
("jurisdiction does indeed matter and it is not 'harmless' 
when the VA during the claims adjudication process fails to 
address threshold jurisdictional issues").  

i.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (the VCAA) applies 
to this appeal.  The VCAA, enacted on November 9, 2000, 
charges VA with a heightened duty to provide certain 
assistance and notice to claimants of VA benefits.  See 38 
U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002).  
It is thus more favorable to claimants than was the former 
law.  New regulations have been promulgated implementing the 
new statute and, with the exception of certain provisions 
concerning applications to reopen previously denied claims, 
are effective from the date of the statute's enactment.  See 
66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2003)).  

As the VCAA applies to the current claim, VA is charged with 
the duty prescribed in section 5103 of the new statute.  See 
66 Fed. Reg. 45,620, 45, 629 (August 29, 2001); see also 
38 U.S.C.A. § 5103A (f), (g).  This is the duty to notify the 
claimant and the claimant's representative, if any, of any 
information and any medical and lay evidence that VA 
considers necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103; 38 C.F.R. § 3.159(b); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The notice must indicate 
which evidence the claimant is finally responsible for 
obtaining and which evidence VA will attempt to obtain on the 
claimant's behalf.  38 U.S.C.A. § 5103; see 38 C.F.R. 
§ 3.159(b); see also Quartuccio, 16 Vet. App. at 187.  The 
notice must inform the claimant that such evidence may be 
submitted in support of the claim within one year from the 
date of the notice.  38 U.S.C.A. § 5103; see Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, 345 
F.3d 1334 (Fed. Cir. 2003).

The Board finds that VA has furnished sufficient notice in 
this case.  The RO sent a letter sent to the veteran and his 
representative in July 2001describing the kinds of evidence 
that could show a connection between the claimed disability 
and an incident of the veteran's service.  The letter 
indicated what evidence the veteran was responsible for 
submitting and what evidence VA would attempt to obtain on 
his behalf, and it described the information that he should 
submit that could help with locating and securing any records 
pertinent to the claim.  The letter said that although he 
should try to respond to it within 60 days, he could identify 
or submit additional evidence within one year from its date.  

Additionally, it is noted that in a recent decision, 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1334 (Fed. Cir. 2003), the United States 
Court of Appeals for the Federal Circuit (Federal Circuit 
Court) invalidated the 30-day response period contained in 
38 C.F.R. § 3.159(b)(1) as inconsistent with 
38 U.S.C.§ 5103(b)(1).  The Federal Circuit Court made a 
conclusion similar to the one reached in Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339, 
1348 (Fed. Cir. 2003) (reviewing a related Board regulation, 
38 C.F.R. § 19.9).  The Federal Circuit Court found that the 
30-day period provided in § 3.159(b)(1) to respond to a VCAA 
duty to notify is misleading and detrimental to claimants 
whose claims are prematurely denied short of the statutory 
one-year period provided for response.  In the instant case, 
the veteran was provided with initial notice of the 
provisions of the VCAA and its effect on the development of 
his claim in the July 2001 letter from the RO.  That letter 
indicated, however, that the veteran had 60 days to respond.  
It is noteworthy that the veteran provided additional 
evidence in December 2001 along with his notice of 
disagreement, long after the foregoing 60 day response 
period.  It is also most significant to note that the veteran 
was provided with a requested opportunity to appear before 
the Board at a personal hearing but did not appear.  In an 
October 2002 letter from the RO to the veteran, he was 
advised that his case was being sent to the Board and that he 
had 90 days from the date of the letter, or until the Board 
issues its decision, to send the Board additional evidence 
concerning his appeal.  No additional evidence was received.  
Given that the veteran has been fully advised of his rights 
and responsibilities under the VCAA, that he has had more 
than a full year to respond to that VCAA notice, that he 
responded following the cited 60 day response period, and 
that he did not appear before a hearing that he had 
requested, the Board has concluded that VA has no outstanding 
duty to inform the veteran that any additional information or 
evidence is needed.  

VA ordinarily has a duty to assist a claimant in obtaining 
evidence necessary to substantiate the claim.  See 38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  As has been discussed, 
the issue on appeal involves the matter of whether a 
previously denied claim may be reopened.  This is a 
jurisdictional question for the Board.  Barnett v. Brown, 8 
Vet. App. 1, 4 (1995), aff'd 83 F.3d 1380 (Fed. Circ. 1996); 
Butler v. Brown, 9 Vet. App. 167 (1996).

The veteran responded to the July 2001 VCAA letter in August 
2001.  He identified private medical records that he believed 
would support his claim and executed 


releases of those records on VA Form 21-4142, Authorization 
and Consent to Release Information to the Department of 
Veterans Affairs.  As he noted in the releases was his 
understanding, these records were already in the claims file, 
having been considered in conjunction with the November 1999 
denial of the claim.  He also referred in a general way to VA 
medical records that, the claims file indicated, were 
secured.  A VA medical examination was performed in September 
2001 in conjunction with the claim.  However, at no other 
time within one year of the July 2001 notice, or before the 
claims file was transferred to the Board in October 2002, did 
the veteran inform VA of any other evidence to be secured in 
conjunction with this claim.  Indeed, rather than attempt to 
expand the record of his claim, he cancelled a personal 
hearing before a Veterans Law Judge that was to be held at 
the RO in September 2002.

In view of these facts, it appears to the Board that the 
notice issued by VA in response to the request to reopen the 
service connection claim accomplished the due process 
protections intended by section 5103 of the VCAA.  The duty 
to assist has also been discharged by VA.  Not only has the 
veteran indicated that he has no additional evidence to 
identify or submit, his representative has reviewed the 
claims file and did not suggest that there is any evidence 
not yet of record that remains to be considered.  As noted 
above, the RO notified the veteran in October 2002 that his 
case was being sent to the Board and informed him that any 
additional evidence that he had should be submitted to the 
Board.  Since the case was transferred to the Board, neither 
the veteran nor his representative has pointed to any 
additional evidence that could support the claim.  The Board 
finds, therefore, that the applicable provisions of the VCAA 
have been satisfied in this case.

ii.  New and material evidence

In determining whether new and material evidence has been 
submitted sufficient to reopen a claim under 38 U.S.C.A. 
§ 5108, VA adjudicators review any evidence that has been 
added to the record since the last prior final disallowance 
of the claim on any basis.  Vargas-Gonzalez v. West, 12 Vet. 
App. 321, 325 (1999).  In this case, the November 1999 rating 
decision represents the last prior final denial of the claim.

It first must be determined whether there is evidence that is 
"new," that is, not of record at the time of the last final 
disallowance of the claim and not merely redundant or 
cumulative of other evidence that was then of record.  
Vargas-Gonzalez, 12 Vet. App. at 327; 38 C.F.R. § 3.156(a) 
(2001).  If it is found that the record contains "new" 
evidence relevant to the claim, the question whether that 
evidence is "material" is considered.  

For purposes of this case, "material evidence" means 
evidence that bears directly and substantially upon the 
specific matter under consideration and, by itself or in 
connection with the evidence previously assembled, is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001); 
see Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  The Board 
notes that the definition of material evidence was revised in 
August 2001 to require that the newly submitted evidence 
relate to an unestablished fact necessary to substantiate the 
claim and present the reasonable possibility of 
substantiating the claim.  See 66 Fed. Reg. 45,620, 45,630 
(Aug. 29, 2001) (codified at 38 C.F.R. § 3.156 (2003)).  The 
revised definition, however, pertains only to claims filed on 
or after August 29, 2001 and not to this appeal.  

Since the date of the November 1999 decision, new evidence 
has been introduced into the record.  The new evidence 
consists of: the report of VA narcolepsy and epilepsy 
examination that was performed in September 2001 (with a 
September 2001 addendum); outpatient treatment records from a 
VA medical facility for the period June 1999 to approximately 
August 2001, including the report concerning 
neuropsychological testing performed in July 1999, the report 
of a magnetic resonance imaging (MRI) study of the veteran's 
brain and brain stem conducted by a private provider in 
December 1998; and the report of a magnetic resonance 
angiography (MRA) study of the veteran's brain conducted by a 
private provider in December 1998.  The latter three pieces 
of evidence appear to be relevant to the claimed disability, 
seizure disorder.  The first piece of evidence, the report of 
the September 2001 VA narcolepsy and epilepsy examination, 
was secured by the RO in order to enable it better to 
evaluate the service connection issue in this case.

However, these reports, while new, are not material to the 
claim in any meaningful sense but rather, collectively tend 
to refute the claim and therefore, are not necessary to 
fairly decide the merits of the claim.  Cf. 38 C.F.R. 
§ 3.156(a).

The report of the December 1998 MRI study of the veteran's 
brain and brain stem states as the impression "unremarkable 
MRI study of the brain and brain stem."  The report of the 
December 1998 MRA study of the veteran's brain states as the 
impression "[n]o abnormalities are identified."  

The July 1999 report of the neuropsychological testing 
performed by VA identifies certain "neurocognitive 
deficits" ("impaired problem-solving skills, concept 
formation, and hypothesis testing") in the veteran; notes 
that the deficits "suggest possible frontal lobe dysfunction 
although brain imaging studies are negative"; identifies 
"hand tremor" creating significant difficulty with fine 
motor tasks; observes that "given the negative results of 
the brain imaging studies, the basis of this [hand tremor] is 
unclear"; and concludes that the veteran should be 
"referred to psychology for treatment focused on relaxation 
techniques and other mechanisms for coping with anxiety."  
The July 1999 report does not attribute the veteran's 
neurocognitive deficits to a seizure disorder but rather, 
appears to conclude that they may be related to an anxiety 
disorder.  

The report (with addendum) of the September 2001 VA 
narcolepsy and epilepsy examination, in which is set out a 
detailed review of the veteran's pertinent service medical 
records and post-service documented medical history, confirms 
that the veteran currently has a seizure disorder, observes 
that his medical records fail to show that he had the 
disorder during service, and concludes that more likely than 
not the current disorder resulted from a motor vehicle 
accident that he had in October 1998.  There is no other 
medical opinion of record that contradicts this one.

None of this evidence tends to be probative of the service 
connection claim.  Rather than supporting the claim, this 
evidence tends to refute it.  The evidence supports the 
proposition that the veteran does not have an organic 
disorder of the brain or brain stem, supports the proposition 
that his current symptoms are manifestations of an acquired 
psychiatric disorder, and supports the proposition that his 
current seizure disorder is not related to any incident of 
his service.  Thus, the evidence is not material to the claim 
because supporting as it does denial of the claim, it is not 
evidence that should be considered in order to ensure that 
the veteran receives a fair assessment of his claim.  
38 C.F.R. § 3.156(a).

Accordingly, the Board finds that the new evidence received 
since the date of the November 1999 denial of the claim is 
not material to the claim and therefore, does not represent a 
basis upon which to reopen the claim.  Id.  Therefore, the 
application to reopen the service connection claim must be 
denied.


ORDER

Because new and material evidence has not been received, the 
application to reopen the claim of entitlement to service 
connection for a seizure disorder is denied.



	                        
____________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



